Citation Nr: 1527517	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file. 

In March 2011, the Board denied a higher rating for posterior tibial nerve damage, granted a separate 10 percent rating for muscle group XIII damage, and remanded the issue of a higher rating for PTSD for further development.  The Board again remanded the PTSD claim in May 2012 and in July 2014.

The Veteran has submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304; June 2015 Appellant's post-remand brief.


FINDING OF FACT

The Veteran's PTSD is characterized by deficiencies in most areas, such as work, school, and mood, but not by total occupational and social impairment; the Veteran is not unemployable due to PTSD.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA sought records from the Social Security Administration.  May 2012 and August 2014 responses from the Social Security Administration (SSA) indicated that there were no medical records available as either the Veteran did not filed for disability benefits or he did file but no medical records were obtained.  VA provided the Veteran with medical examinations in May 2011 and September 2014.  These examinations included all information needed to rate the disability.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the March 2011, May 2012, and July 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally service connected for PTSD in a September 2000 rating decision, which assigned a 70 percent rating effective March 17, 2000.  The Veteran did not appeal this rating decision or submit new and material evidence within one year of its issuance. Thus, it is final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim for increased evaluation was received in January 2007.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

In his claim for an increased rating, the Veteran reported an increased severity of his symptoms that had resulted in deteriorations in his ability to function at work, home and at school, resulting in an increase in absenteeism and a decline in his performance at school.

In February 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time the Veteran reported flashbacks, avoidance symptoms, and arousal symptoms.  He was working at the post office as a janitor and was in school studying for an English degree.  He had been married twice and reported that prior to his PTSD diagnosis his marriage had been rocky.  Since his diagnosis, he and his wife had sought treatment and were feeling better.  He reported a history of nightly alcohol use since 1975 with a history of drunk driving and some home-related difficulties due to alcohol, including his wife's complaints about his drinking, but no work-related problems, hematemesis, melena, or withdrawal symptoms.  The Veteran presented with clean, comfortable clothing and good hygiene.  He was fully oriented and his speech was normal in rate and rhythm.  His mood was dysphoric and anxious.  His affect was flat to sad, but he would then sometimes smile, especially at the end of the interview.  His short-term and long-term memory were intact.  The form of his thought was linear and his thought content was sometimes over-inclusive in detail.  He was not suicidal or homicidal.  He was not psychotic.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the Veteran was assigned a GAF score of 47, which indicates serious symptoms or any serious impairment in social, occupational, or school functioning, due to PTSD and major depression and a GAF score of 60, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, due to alcohol abuse.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

In his February 2007 statement, the Veteran reported changes in his mental condition.  He described persistent feelings of anxiety, for which his antidepressant prescription was increased.  The medication change helped that symptom, but others increased.  His ability to focus on tasks decreased.  Consequently, his performance at work, in school, and at home had become sluggish.  He was experiencing periods where he was unable to do anything at all that lasted several hours or several days.  These occurred one to three times per month without a discernable cause.  Within the prior year, the Veteran had begun sleep walking.

In his January 2008 notice of disagreement, the Veteran reported that his PTSD symptoms had increased in severity since the 2000 evaluation.  Specifically, he was having more frequent bouts of depression, which had a profound effect on his occupational and social functioning.  Over the prior year and a half, the Veteran had begun experiencing bouts of what he called a "shutdown" where his cognitive thought processes were interrupted and he slipped into a state of mental numbness.  During these bouts, which lasted from 30 minutes to an hour, he became totally incapacitated and immobile.  The recovery period could be several hours and effects could linger for days.  He reported increased absenteeism and falling grades.

At the time of his February 2009 private examination, the Veteran reported episodes during which he was "emotionally and physically locked up" for a period of 20 to 120 minutes.  He associated these with his PTSD and though he was unable to identify a clear trigger, he stated that this occurred when he was experiencing anxiety in anticipation of interaction with crowds.  The examiner found no clear connection between the Veteran's reported episodes and his PTSD.  The Veteran had been married since 1975 with one biological adult child and two adult stepchildren.  He felt his marriage was good, but reported preferring to spend time alone.  He also reported having a lot of friends, but he did not socialize much, estimating monthly enjoyable interactions with his friends.  He reported liking his job as a custodian at the post office.  When he came home from work he tended to isolate in his den, drinking wine and watching sports.  He reported making a concerted effort to go to work every day as his increased absenteeism had created a strain with his boss.  The Veteran was appropriately groomed and dressed for this examination.  He remained relatively still throughout the examination, alternately crossing and uncrossing his legs.  He had reasonably good eye contact.  His speech was spontaneous.  He had a good vocabulary.  His speech volume was slightly lower than normal and his pace was slightly slowed.  He had no apparent deficit in language.  He was cooperative with the examination.  He was alert and fully oriented.  His mood was slightly depressed with a constricted affect.  His form of thought was slightly tangential and he had some difficulty directly answering questions.  He tended to be abstract with his responses and required some redirection to provide specific answers.  His thought content appeared normal.  His perceptions appeared normal.  His judgment appeared intact.  He reported intermittent thoughts of suicide within the prior month, but was sure he had control.  He denied attempting suicide in the past four months.  The Veteran also reported regular alcohol abuse that he was not concerned about despite his wife's complaints.  This examiner found work difficulties, marital strain, and decreased social support.  He assigned the Veteran a GAF score of 55, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, for both his PTSD and his alcohol abuse.  See DSM-IV.

During his October 2009 hearing, the Veteran testified that he was working as a janitor because it was a very low stress job and allowed him to avoid social interactions.  He again described episodes of shutting down mentally and physically, which he said occurred several times per month and seemed to happen when he was preparing to enter a situation with other people.  This resulted in attendance problems and falling grades.

In May 2011, the Veteran underwent another VA examination in conjunction with this claim.  At that time he reported symptoms including difficulty concentrating, irritability with peers and coworkers, memory problems, anger, and sleep disturbance causing fatigue next day, absenteeism.  He continued to live with his wife of 35 years and described their relationship as good.  He also described his relationships with his child, stepchildren, and grandchildren as good.  He had returned to college in 2010 following a break from 2007 to 2009 and was currently taking two classes.  He was hoping to finish his studies for an English degree and stated that he hoped doing so would improve his job opportunities although he was retired and felt his age and PTSD were barriers to employment.  He was three courses away from graduating and hoped to finish within three years.  He had retired after 25 years with the United States Post Office where he had first worked as a union leader from 1978 to 1995 and then returned as a janitor from 2000 to 2009.  He stated that he preferred to work in isolation when working and stated that his co-workers knew he was not to be bothered because of irritability and anger.  The Veteran's main social support was his wife and family.  He also had one close friend in Colorado and many army buddies.  Since 1995, his army buddies had annual reunions and the group had grown to 40 people.  He felt that this group had helped him immensely.  He continued to drink four or five glasses of wine per night.  He denied any negative effects relative to his work or health.  Mental status examination found the Veteran neat, clean, and well-groomed.  His eye contact was present and direct.  His manner was cooperative and his level of activity was normal.  His speech was normal in rate and tone.  His flow of thought was logical and linear.  His thought content was appropriate to the questions asked.  His affect was broad and his overall mood was normal.  He did not exhibit psychosis, and denied auditory and visual hallucinations.  He was fully oriented.  There was no apparent impairment of thought process or communication.  He was able to perform the basic activities of daily living regularly and independently.  The examiner found reduced reliability and productivity due to the Veteran's PTSD symptoms.  He was assigned a GAF score of 55.

According to an August 2012 letter from the Office of Personnel Management (OPM), the Veteran did not retire due to disability, but rather on a regular voluntary retirement effective November 11, 2009.  In his December 2012 letter, the Veteran argued that his employment records suggest difficulty with attendance that would not have been acceptable if he was not a disabled veteran and that he would be unable to obtain or maintain employment currently because of his disability.  Sick leave records from 2007 note 19 occurrences of sick leave for a total of about 136 hours.

In September 2014, the Veteran underwent another VA examination in conjunction with this appeal.  At that time he endorsed symptoms including anxiety, irritability, hypervigilance, exaggerated startle response, avoidance, impairment of mood, and flashbacks.  The Veteran reported that he lived with his wife of 39 years and their relationship was good although he did report that, when home, he would often spend time alone in his den.  As a couple, they worked in the yard, camped, and occasionally went out to dinner.  He also reported good relationships with their children and grandchildren and once a year the family went on a camping trip.  He also reported very good relationships with his siblings and an "all right" relationship with his in-laws.  He also maintained occasional communication with his best friend in Colorado and attended an annual Vietnam veterans' reunion.  When attending school and in large public areas he experienced anxiety and had difficulties "focusing," but no overt history of panic attacks was reported.  He had recently graduated with an English degree.  He reported having some difficulties in "large, noisy, settings" but was able to manage small classroom environments.  He had remained retired and had not even considered looking for work.  The Veteran was punctual and casually dressed.  He was quiet and cooperative during the interview.  His hygiene and grooming were good.  He was alert and fully oriented.  His thought process was logical and goal-directed and he reported no history of hallucinations.  His speech was calm and his affect was flat.  He did not evidence any paranoid ideation or thought content consistent with delusions.  He reported no history of obsessive or ritualistic behaviors.  He responded appropriately to abstract proverbs and his fund of knowledge was adequate.  This examiner found no evidence that the Veteran's PTSD symptoms rendered him totally occupationally or socially impaired or otherwise unemployable.  Instead, he found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, this examiner noted that the Veteran's current symptoms were mild to moderate.  His primary challenges were related to intrusive thoughts, avoidance, shame, and anxiety in crowds.  Despite his long history of PTSD, the Veteran was adequately able to cope with his symptoms and completed an "adequate" and "steady" career.  Moreover, he currently had many good familial relationships and engaged in a variety of interests.

Based on the above, the Board finds that Veteran's PTSD most nearly approximates the criteria for the current 70 percent evaluation throughout the rating period.  This rating represents occupational and social impairment with deficiencies in work, judgment, and mood. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Overall, the record reveals evidence of occupational and social impairment with deficiencies in most areas, including work, school, and mood, due to the symptoms discussed above.  A higher evaluation of 100 percent is not warranted as the record does not show total social and occupational impairment.  Indeed, the Veteran's PTSD symptoms have not resulted in either total social or total occupational impairment.  The Veteran did not display PTSD-attributable symptoms typical of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  More importantly, in terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with his family members, fellow Vietnam veterans, and another friend in Colorado.  Thus, the Board determines that a 70 percent evaluation is appropriate for the entirety of the claim period.  Likewise, in terms of occupational impairment, the record shows that the Veteran continued to work until 2009, when he qualified for retirement.  The record does show an increase in absenteeism, but significant occupational impairment is reflected in the current 70 percent disability rating.  The Veteran has not shown any evidence of total occupation impairment.  Indeed, the September 2014 examiner specifically found that the Veteran was not unemployable.  Thus, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  The evidence is against the assignment of a rating in excess of 70 percent.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  Throughout the claim period, the Veteran has argued that his PTSD symptoms impaired and then prevented employment.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating.  Rice, supra.  As the Veteran is currently rated at 70 percent for PTSD, he has met the threshold percentage requirements for TIDU for the entirety of the claim period.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran continued to work full time until November 2009.  Although the Veteran's voluntary retirement is not a bar to TDIU, it is likewise not evidence of unemployability.  Despite the Veteran's lay statements regarding unemployability, the objective evidence of record does not include such a finding.  Indeed, the September 2014 examiner found no evidence of unemployability.  As the record does not show that the Veteran is unemployable due to his service-connected PTSD at any time during the pendency of this claim, a total rating based on unemployability is not warranted.


ORDER

A rating higher than 70 percent for PTSD is denied.




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


